[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                           FILED
                              ________________________               U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                         September 20, 2005
                                     No. 04-15982                        THOMAS K. KAHN
                               ________________________                      CLERK

                           D. C. Docket No. 02-00252-CV-CB

SCANAM TRANSPORT (USA), INC.,


                                                                         Plaintiff-Appellant,

                                            versus

TRI-STATE MARITIME SERVICES, INC., et al.,

                                                                                  Defendants,

ROYAL TRUCKING,

                                                                       Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________
                                 (September 20, 2005)

Before BIRCH, HULL and BOWMAN *, Circuit Judges.

       *
        Honorable Pasco Bowman, II, United States Circuit Judge for the Eighth Circuit, sitting
by designation.
PER CURIAM:

      Having thoroughly reviewed the record, the briefs of the parties and having

heard oral argument, we find no reversible error in this case. Accordingly, we

AFFIRM the judgment of the district court.




                                         2